Case 1:20-cv-00243-N/A Document 1-1 Filed 09/17/20 Page 1of1

 

Form 4-1
UNITED STATES COURT OF INTERNATIONAL TRADE FORM 4
Plaintiff,
V. SUMMONS
UNITED STATES,
Defendant.

 

 

 

TO: The Above-Named Defendant:

You are hereby summoned and required to serve on plaintiff's attorney, whose name and
address are set out below, an answer to the complaint which is herewith served on you, within
21* days after service of this summons on you, exclusive of the day of service. If you fail to do
So, judgment by default will be taken against you for the relief demanded in the complaint.

/s/ Mario Toscano
Clerk of the Court

 

Name, Address, Telephone Number and

a SU E-mail Address of Plaintiff's Attorney

Signature of Plaintiff's Attorney

(/[(7#faorxo

Date

 

* If the United States or an officer or agency thereof is a defendant, the time to be inserted as to
it is 60 days, except that in an action described in 28 U.S.C. § 1581(f) the time to be inserted is

14 days.

(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7,
2010, eff. Jan. 1, 2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25,

2017.)
